DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 1, 2020 and June 25, 2021 were filed after the mailing date of the application on March 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “the invention claimed is” (or the equivalent).  Thus, the heading simply stating “CLAIMS” is not sufficient.
Appropriate correction is required.
Claim Objections
4.	Claim 23 is objected to because of the following informalities:  Claim 23 recites “is an image is a second resolution” where it should instead recite “is an image in a second resolution”.  Appropriate correction is required.
5.	Claim 33 is objected to because of the following informalities:  Claim 33 recites “the transformed image is a second resolution that is different form the first resolution” where it should instead recite “the transformed image is at a second resolution that is different from the first resolution”.  Appropriate correction is required.
34 is objected to because of the following informalities:  Claim 34 depends from Claim 21, however, Claim 21 is canceled.  For examination purposes, the Examiner will assume that Claim 34 is supposed to depend from Claim 31.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 15, 16, 30-32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershey (US 20160034810A1), Trygg (US 20200074269A1), Arthur (US 20200117981A1), and Korthikanti (US 20180189236A1).
11.	As per Claim 1, Hershey teaches a method of transforming signal data using a neural network (a method for transforming an input signal using a neural network, [0024]), the method comprising:  (a) populating an initial activation matrix with a plurality of values that are based on activation matrix for source 1, [0056]); (b) applying, over multiple layers of the neural network, transforms, to an input activation matrix to generate a corresponding output activation matrix, wherein the initial activation matrix is used as the input activation matrix for a first layer of the multiple layers and wherein the input activation matrix for each successive layer is the output activation matrix of a prior layer; and (c) outputting the output activation matrix of the last layer of the neural network to generate a transformed signal that is based on the output activation matrix of the last layer (after the neural network 130 has been obtained, the network can be extended to form a recurrent structure, in this case, the activation matrix at the output of layer k and at the previous time frame t-1 is included as an input to the layer k at time frame t, [0073]).
	However, Hershey does not teach (b) applying, over the multiple layers of the neural network, transforms that are based on at least a first learned matrix and a second learned matrix.  However, Trygg teaches (b) applying, over multiple layers of the neural network, transforms that are based on at least a first learned matrix (first weight matrix) and a second learned matrix (second weight matrix W2), to an input activation matrix to generate a corresponding output activation matrix (feed-forward neural network may be considered as a series of non-linear transformations, in other words, an activation vector of an observation (input data) from layer I (=1, 2, 3, 4,…) of the given network may be given by the nested series of transformations, activation functions, weight matrices, [0146], in the first layer, x is matrix multiplied with the first weight matrix  to form the linear projection, after linear projection, an activation function is applied to form activation, then, the activation is matrix multiplied with the weight matrix W2 and the resulting linear projection is transformed using an activation function, the procedure of matrix multiplication with weight matrices and transformation using activation functions is repeated i times until activation of layer i is obtained, [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hershey to include (b) applying, over the multiple layers of the neural network, transforms that are based on at least a first learned matrix and a second learned matrix because Trygg suggests that this is an efficient way to detect outliers [0146-0148].
However, Hershey and Trygg do not teach (b) applying, over the multiple layers of the neural network, separable block transforms.  However, Arthur teaches (b) applying, over multiple layers of the neural network, separable block transforms, to generate an output activation, wherein the input activation for each successive layer is the output activation of a prior layer (in a convolution layer, the weight tensor contains many repeated blocks, [0024], neural core 100 is a tileable computational unit that computes one block of an output tensor, OxN parameter tensor block contains the O parameters that specify each of the N neuron activation functions that are applied to the intermediate tensor block 103 to produce a 1xN output tensor block 105, [0031], each neural network layer computes low precision activations using low precision weights, neurons in a layer receive input from one (or more) preceding layers, each neuron computes its state based on the input and a set of weights applied to the inputs, wherein the result is added to a bias and run through a nonlinear activation function, [0056], input data tensor is divided into a plurality of blocks, each block conforming to one of the processor feature dimensions, each of the plurality of blocks is provided to one of the plurality of neural cores, the plurality of neural cores computes output of neural network layers, [0065]).

However, Hershey, Trygg, and Arthur do not expressly teach (b) applying, over the multiple layers of the neural network, separable block transforms, to the input activation matrix.  However, Korthikanti teaches (b) applying, over the neural network, separable block transforms, to an input activation matrix to generate a corresponding output activation matrix (matrix partitioning may be performed for neural network operations, [0082], weight matrix and activation matrix are partitioned into P partitions, matrix operations may be partitioned into a number of partitions corresponding to the number of available processing resources, each partition may then be distributed to a particular processing resource, [0083]).  Since Arthur teaches (b) applying, over multiple layers of the neural network, separable block transforms, to generate an output activation, wherein the input activation for each successive layer is the output activation of a prior layer [0024, 0031, 0056, 0065], this teaching from Korthikanti can be implemented into the device of Arthur so that it applies, over the multiple layers of the neural network, separable block transforms, to the input activation matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hershey, Trygg, and Arthur to include (b) applying, over the multiple layers of the neural network, separable block transforms, to the input activation matrix because Korthikanti suggests the advantage of being able to process complex matrix operations with very large image data sets [0002, 0082, 0083].	
all of any hardware element disclosed herein may readily be provided in a system-on-a-chip (SoC), an SoC represents an integrated circuit that integrates components of a computer into a single chip, [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hershey, Trygg, and Arthur so that at least one input activation matrix and at least one output activation matrix are kept within a single piece of semi-conductor hardware as suggested by Korthikanti.  It is well-known in the art that using a single piece of semi-conductor hardware has the advantages that the circuit is smaller, faster, and less expensive.
13.	As per Claim 16, Hershey, Trygg, and Arthur do not expressly teach concurrently executing, on parallel processing hardware (a)-(c) for each initial activation matrix for different blocks of sampled data within the source signal to thereby generate the transformed signal.  However, Korthikanti teaches concurrently executing, on parallel processing hardware (a)-(c) for each initial activation matrix for different blocks of sampled data within the source signal to thereby generate the transformed signal (matrix processing clusters 230 may be collectively used to execute a particular matrix operation by perform matrix processing in parallel, twelve matrix processing clusters 230a-I, [0048], activation matrix partitioned into P partitions, matrix operands may be partitioned into a number of partitions corresponding to the number of available processing resources, each partition may then be distributed to a particular processing resource, [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hershey, Trygg, and Arthur to include concurrently executing, on parallel processing hardware (a)-(c) for each initial activation matrix for different blocks of sampled data within the source signal to thereby generate the transformed signal because Korthikanti suggests that this way, the matrix processing is performed more quickly [0048, 0083].
14.	As per Claim 30, Claim 30 is similar in scope to Claim 1, except that Claim 30 is directed to a computer program product stored to a non-transitory storage medium, the computer program product for execution by a processing system that includes at least one hardware processor, the computer program product comprising instructions that, when executed, case the processing system to perform the method of Claim 1.  Hershey does not expressly teach a computer program product stored to a non-transitory storage medium, the computer program product for execution by a processing system that includes at least one hardware processor, the computer program product comprising instructions that, when executed, case the processing system to perform the method.  However, Trygg teaches a computer program product stored to a non-transitory storage medium, the computer program product for execution by a processing system that includes at least one hardware processor, the computer program product comprising instructions that, when executed, case the processing system to perform the method (subject matter described in the application can be implemented in the form of one or more computer program products, the subject matter described in the application can be implemented in a non-transitory machine readable medium, such computer products may cause a data processing apparatus to perform operations described in the application, [0085]).  Thus, Claim 30 is rejected under the same rationale as Claim 1 along with this additional teaching from Trygg.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hershey to include a computer program product stored to a non-transitory storage medium, the computer program product for execution by a processing system that includes at least one hardware processor, the computer program product comprising instructions that, when executed, case the processing system to perform the method because Trygg suggests that the program needs to be stored on the storage medium so that the program can be retrieved and executed by the processor in order to perform the method [0085].
15.	As per Claim 31, Claim 31 is similar in scope to Claim 1, except that Claim 31 is directed to a computer system comprising:  a processing system that includes at least one hardware processor, the processing system configured to perform the method of Claim 1.  Hershey teaches a computer system comprising:  a processing system that includes at least one hardware processor, the processing system configured to perform the method (the steps can be performed in processors, [0031]).  Thus, Claim 31 is rejected under the same rationale as Claim 1.
16.	As per Claim 32, Hershey teaches wherein the source signal is a source image (two of the most successful general approaches to transforming signals, such as image signals, are model-based methods and neural networks, [0003], activation matrix for source 1, [0056]) and the transformed signal is a transformed image ([0003], input signals are transformed using the trained neural network to obtain output signals, Abstract).
17.	As per Claim 37, Claim 37 is similar in scope to Claim 15, and therefore is rejected under the same rationale.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershey (US 20160034810A1), Trygg (US 20200074269A1), Arthur (US 20200117981A1), and Korthikanti (US 20180189236A1) in view of Chen (US 20190188526A1).
	Hershey, Trygg, Arthur, and Korthikanti are relied upon for the teachings as discussed above relative to Claim 1.
	However, Hershey, Trygg, Arthur, and Korthikanti do not teach wherein the first and second learned matrices are a sample-wise matrix and a channel-wise matrix.  However, Chen teaches wherein the first and second learned matrices are a sample-wise matrix [0003] and a channel-wise matrix (channel-wise fusion procedure can comprise, combining features of the sparse kernel, the complementary kernel, and the fused kernel based on application of a channel matrix, [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hershey, Trygg, Arthur, and Krothikanti so that the first and second learned matrices are a sample-wise matrix and a channel-wise matrix because Chen suggests that this approximates a full kernel, which reduces the heavy computational load and large model size [0019, 0053].
19.	Claims 13 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershey (US 20160034810A1), Trygg (US 20200074269A1), Arthur (US 20200117981A1), and Korthikanti (US 20180189236A1) in view of Sodani (US 20190243653A1).
20.	As per Claim 13, Hershey, Trygg, Arthur, and Korthikanti are relied upon for the teachings as discussed above relative to Claim 1.
However, Hershey, Trygg, Arthur, and Korthikanti do not teach wherein each input activation matrix and output activation matrix is kept within the register of a graphical graphics processing unit, [0004], A registers 604 include a bank of registers each configured to maintain one row/column of the A matrix to be fed to the matrix multiplication block 602, B registers 606 include a bank of registers each configured to maintain one row/column of the B matrix to be fed to the multiplication block 602, C registers 608 are configured to hold results of matrix-multiplication, the C matrix, produced by the multiplication block 602, [0047], padded weight matrix is multiplied with the padded activation matrix, [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hershey, Trygg, Arthur, and Krothikanti so that each input activation matrix and output activation matrix is kept within the register of a graphical processing unit (GPU) without being stored into DRAM until at least the output activation matrix of the last layer is generated as suggested by Sodani.  It is well-known in the art that it is advantageous to store data that is used for arithmetic operations in the register so that it can be quickly accessed by the processor to perform the arithmetic operations.
21.	As per Claim 36, Claim 36 is similar in scope to Claim 13, and therefore is rejected under the same rationale.
Allowable Subject Matter
22.	Claims 2, 3, 7-9, 11, 23, and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
The following is a statement of reasons for the indication of allowable subject matter:  
23.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 2 and base Claim 1, and in particular, do not teach wherein at least two of the rows of columns of the initial activation matrix correspond to superposable data from each of the plurality of samples.  Claim 3 depends from Claim 2, and therefore also contains allowable subject matter. 
24.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 7 and base Claim 1 and intervening Claim 6, and in particular, do not teach wherein the sample-wise matrix applies a transform to all channel values of each activation sample within the input activation matrix independently from the sample position.  Claim 8 depends from Claim 7, and therefore also contains allowable subject matter.
25.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 9 and base Claim 1 and intervening Claim 6, and in particular, do not teach wherein the channel-wise matrix applies a transform to all sample values of each activation channel independently from the channel position.
26.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 11 and base Claim 1, and in particular, do not teach wherein the first matrix is multiplied on the left of the input activation matrix and the second matrix is multiplied on the right of the input activation matrix.
27.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 23 and base Claim 1, and in particular, do not teach (a) populating an source signal, that is in a first resolution and the transformed signal is an image in a second resolution.  Claim 33 is similar in scope to Claim 23, and therefore also contains allowable subject matter.
28.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 34 and base Claim 31, and in particular, do not teach populating an initial activation matrix with values that are based on data from samples from a source signal; applying, over multiple layers of the neural network, separable block transforms that are based on at least a first learned matrix and a second learned matrix, to an input activation matrix to generate a corresponding output activation matrix, wherein the input activation matrix for each successive layer is the output activation matrix of a prior layer; and generate a transformed signal that is based on the output activation matrix of the last layer; and wherein the source signal is generated based on execution of a computer application program and the transformed signal is output in connection with execution of the computer application program.  Claim 35 depends from Claim 34, and therefore also contains allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611